Citation Nr: 0415741	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-13 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Whether the substantive appeal from the August 2001 
denial of entitlement to service connection for pancreatitis, 
to include as due to exposure to Agent Orange, was timely 
filed.  

3.  Entitlement to service connection for pancreatitis, to 
include as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for 
post-traumatic stress disorder and for pancreatitis.  

In December 2003, the veteran gave sworn testimony at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

The veteran has raised the issues of entitlement to service 
connection for a skin disorder, prostate cancer, and a 
gallbladder disorder.  These issues have not been adjudicated 
or developed for review on appeal and are referred to the RO 
for action deemed appropriate.  

The issue of entitlement to service connection for 
pancreatitis, to include as due to exposure to Agent Orange, 
is the subject of the Remand section of this decision.  


FINDINGS OF FACT

1.  The veteran has post-traumatic stress disorder as a 
consequence of combat service in the Republic of Vietnam.  

2.  An adequate substantive appeal was filed within 60 days 
of the issuance of a statement of the case addressing the 
issue of entitlement to service connection for pancreatitis.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was incurred in wartime 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2003).  

2.  A timely substantive appeal was filed from the August 
2001 denial of a claim of entitlement to service connection 
for pancreatitis.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, is applicable to the claim 
addressed on the merits herein, which was received in April 
2001, the Board finds it unnecessary to address its 
applicability to this appeal in view of the disposition 
reached herein.  

A.  Post-traumatic stress disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2003); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  Id.  

The record shows that the veteran served in Vietnam with the 
184th Chemical Platoon, 1st Cavalry Division (Air Mobile), 
from December 1965 to December 1966.  In March 1966, he was 
awarded the Purple Heart Medal for a shell fragment wound of 
the right knee received in action the previous month.  

The veteran's stressor statement, received in April 2001, was 
to the effect that he had been exposed to mortar fire and had 
seen many dead bodies.  He also noted that he had received a 
shrapnel wound of the of the right knee in February 1966.  
The record reveals that in April 2002, the veteran was 
diagnosed by VA with post-traumatic stress disorder, and his 
problem list thereafter contains a diagnosis of that 
psychiatric disorder.  Although his psychiatric picture has 
been complicated by the presence of alcohol dependence, which 
was diagnosed on Axis I on VA examination in February 2003, 
the psychiatric examiner also found that the veteran had a 
stressor that was consistent with a diagnosis of post-
traumatic stress disorder.  The history elicited during the 
psychiatric interview was that while serving in Vietnam, he 
dove into a foxhole to avoid an incoming round and found that 
there were three dead bodies already there.  He reported that 
he received his shrapnel wound the same night.  The examiner 
stated that it was difficult to determine whether the veteran 
had post-traumatic stress disorder because of his drinking.  
However, the examiner also stated that the veteran's report 
of his symptomatology met the diagnostic criteria for post-
traumatic stress disorder.  

In these circumstances, the Board will accord the veteran the 
benefit of the doubt and find that he has post-traumatic 
stress disorder as a consequence of his combat exposure and 
shrapnel wound in Vietnam.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2003).  It follows that his claim 
for service connection for post-traumatic stress disorder 
must be granted.  

B.  Timeliness of appeal

As noted above, service connection for pancreatitis was 
denied in a rating decision of August 2001.  In October 2001, 
he filed a notice of disagreement with that determination, 
but a statement of the case addressing the issue was not 
furnished to the veteran or his representative until February 
2003.  From that point, the veteran had 60 days in which to 
perfect his appeal by filing a substantive appeal with the 
RO.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  A 
determination on a claim by the RO of which the veteran is 
properly notified is final if an appeal is not perfected as 
prescribed in 38 C.F.R. § 20.302.  38 C.F.R. § 20.1103 
(2003).  

By statute, questions as to the timeliness or adequacy of a 
substantive appeal are determined by the Board.  38 U.S.C.A. 
§ 7105(d)(3).  See 38 C.F.R. § 20.101(d) (2003).  The 
veteran's substantive appeal on a VA Form 9 was received in 
March 2003 and was thus clearly within the 60-day time limit.  
The issue is whether the veteran's substantive appeal 
addressed the issue of service connection for pancreatitis.  

The VA Form 9 focused on the veteran's claim for service 
connection for post-traumatic stress disorder, but was 
ambiguously worded, referring to the failure of the RO to 
consider "all issues" at the time the rating decision was 
entered.  The veteran also stated that he would have more 
treatment summaries to submit at the time of the hearing.  
Although the veteran in a statement received in August 2003 
indicated that the issue on appeal was a gallbladder 
condition, the Board believes that the veteran was simply 
confused about which issues were then in appellate status.  
He testified the following December that he intended to 
perfect the appeal of the denial of his claim for service 
connection for pancreatitis and did not intend to drop that 
issue.  The veteran also submitted VA treatment reports at 
the hearing that pertained to pancreatitis.  According the 
veteran the benefit of the doubt, the Board finds that his 
timely filed VA Form 9 encompassed the issue of service 
connection for pancreatitis.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  See also 38 C.F.R. § 20.202 (Board will 
liberally construe arguments in a substantive appeal for 
purpose of determining whether they raise issues on appeal).  
To this extent, the appeal is allowed.  




ORDER

Service connection for post-traumatic stress disorder is 
granted.  

A substantive appeal was timely filed from the August 2001 
denial of a claim of entitlement to service connection for 
pancreatitis.  To this extent, the appeal is granted.  


REMAND

The veteran essentially contends that he has pancreatitis as 
a consequence of his exposure to Agent Orange while serving 
in Vietnam.  The veteran's military occupational specialty 
(MOS) of chemical equipment repairman is consistent with his 
claim of extensive exposure to Agent Orange during his 
service in Vietnam.  Moreover, he is presumed to have been 
exposed to Agent Orange because he served in Vietnam during 
the Vietnam era.  38 U.S.C.A. § 1116(f) (West 2002).  

The veteran testified that he was scheduled to undergo 
further evaluation and treatment by VA for his pancreas 
problems in December 2003 and February 2004.  The record 
reveals a conflict in the medical evidence, with the 
predominant diagnosis being pancreatitis but with pancreatic 
cancer yet to be ruled out.  Under Bell v. Derwinski, 2 Vet. 
App. 611 (1992), VA is deemed to have constructive knowledge 
of certain documents that are generated by VA agents or 
employees, including VA physicians.  Id. at 612.  If those 
documents predate the Board decision on appeal, are within 
VA's control, and could reasonably be expected to be part of 
the record, then the documents are in contemplation of law 
before the Board and VA and should be included in the record.  
Id. at 613.  The Board therefore finds it necessary to 
acquire these records before a final decision is rendered on 
this claim.  See Dunn v. West, 11 Vet. App. 462, 466 (1998).  

In view of the foregoing, this case is REMANDED to the RO 
through the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a disorder of 
the pancreas at any time since September 
2003.  After securing the necessary 
release, the RO should obtain these 
records.  In any case, the RO should 
obtain any VA treatment reports of the 
veteran since September 2003 and 
associate them with the claims file.  

2.  Following any further indicated 
development, the RO should review the 
record and readjudicate the issue of 
entitlement to service connection for 
pancreatitis.  If the benefit sought on 
appeal is not granted to the satisfaction 
of the veteran, a supplemental statement 
of the case should be issued and the 
veteran and his representative provided 
with an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans



Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  



	                     
______________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



